 Case 1:21-cv-01695-RAH
       Case 1:21-cv-01695-RAH
                          Document
                               Document
                                   36-1 47 Filed 09/22/21
                                                  Filed 09/10/21
                                                           Page 1Page
                                                                  of 591 of 59




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                          BID PROTEST                        FINAL REDACTED VERSION

                                                    )
 BLUE ORIGIN FEDERATION, LLC,                       )
                                                    )
                        Plaintiff,                  ) Case No.
                                                    )
         v.                                         ) Judge
                                                    )
 UNITED STATES OF AMERICA,                          )
                                                    )
                        Defendant.                  )


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       1.       Plaintiff Blue Origin Federation, LLC ( Blue Origin ), through its undersigned

counsel, files this bid protest action for declaratory and injunctive relief against the Defendant, the

United States of America. This post-award bid protest challenges the decision of the National




                                                         NNH19ZCQ001K_APPENDIX-H-HLS to



       2.

procurement law and is arbitrary, capricious, and irrational. Historically a staunch advocate for

prioritizing safety, NASA inexplicably disregarded key flight safety requirements for only

SpaceX, in order to select and make award to a SpaceX proposal that

assessed as tremendously high risk and immensely complex, even before the waiver of safety

requirements. The waiver of thirteen (13) Flight Readiness Reviews permitted SpaceX to propose

a technical solution that included sixteen or more launches in a launch cadence the Contracting

                                                                         requirement for one Flight
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 2 of 59
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 3 of 59
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 4 of 59
 Case 1:21-cv-01695-RAH
       Case 1:21-cv-01695-RAH
                          Document
                               Document
                                   36-1 47 Filed 09/22/21
                                                  Filed 09/10/21
                                                           Page 5Page
                                                                  of 595 of 59




                                                                                            Blue

Origin and Dynetics did not get such a chance to compete with waived requirements the Agency

afforded to SpaceX. Had it had such an opportunity, Blue Origin would have been able to propose

a substantially lower price, because more of the design




and notify offerors of this change in requirements was highly prejudicial to Blue Origin.

       14.     The Agency violated the Solicitation, federal procurement regulations and statute,

and an implied in fact contract, where it failed to treat all offerors fairly, rationally, and in

accordance with law.

                                       INTRODUCTION

       15.     NASA seeks the protections and broad discretion typically afforded an agency in a

BAA procurement while not following the normal procurement procedures for BAAs under

                                  FAR     35.016. NASA attempted to create a solicitation which

would allow NASA to describe specific technical and management requirements, and compare

competing                 -fixed prices, but would also provide NASA with near protest-proof

discretion in choosing to whom to award. Proposals under a BAA are not typically evaluated

                          they are not submitted in accordance with a common work statement.

Here, however, NASA issued a seventy-nine page common Statement of Work, in addition to

numerous other common requirements, including a forty-nine page common requirements



                                                5
 Case 1:21-cv-01695-RAH
       Case 1:21-cv-01695-RAH
                          Document
                               Document
                                   36-1 47 Filed 09/22/21
                                                  Filed 09/10/21
                                                           Page 6Page
                                                                  of 596 of 59




document (HLS-RQMT-002) and a one hundred and fifty-five page Data Procurement Document

( DPD ) (also a common requirements document). The discriminating requirements under which

offerors proposals were evaluated in this procurement were almost entirely, if not entirely,

common requirements. Yet, NASA erroneously contends that no offeror can challenge the

                                proposal because proposals were purportedly not compared.

       16.     Further, the procurement regulations for a BAA require that          ost realism and

reasonableness shall also be considered to the extent appropriate.

common statement of work, this is necessary to determine whether offerors proposed pricing that

is reasonable and realistic. Here, however, the Solicitation requests firm-fixed prices and not

certified cost or pricing information because it                     NASA will achieve adequate

price competition.                                 proposals were compared here. If offerors are

competing against common requirements, a firm-fixed price competition will reflect the cost of

performing the specific project, and thus NASA was able

rather than independently determine cost realism and reasonableness. If there was no common

statement of work and each offeror submitted a proposal for a unique research or development

project, NASA could not have used a firm-fixed price comparison and would have had to examine

the cost information behind those proposals.

       17.     In addition, the Solicitation contemplated use of discussions and post-selection

negotiations, but the Agency created a false distinction between discussions and post-selection

negotiations. The only difference stated in the Solicitation is discussions occur before the initial

selection of the prospective awardee, and post-selection discussions occur only after the initial

selection(s) has been made. However, the Agency contends that these are two entirely different



                                                   6
 Case 1:21-cv-01695-RAH
       Case 1:21-cv-01695-RAH
                          Document
                               Document
                                   36-1 47 Filed 09/22/21
                                                  Filed 09/10/21
                                                           Page 7Page
                                                                  of 597 of 59




types of negotiations    where normal FAR Part 15-

such rules assertedly applied to post-selection negotiations. For example, the Agency selected

SpaceX for award and entered into exchanges only with SpaceX, an offeror whose initial proposal

failed to meet a material Solicitation requirement and was unawardable. The Agency, through

exchanges, provided SpaceX the opportunity to revise its price and management proposal, to make

its proposal awardable. Under FAR Part 15-type discussion rules, the Agency clearly conducted

discussions, and if an agency conducts discussions with one offeror, it must conduct discussions

with all offerors under consideration for award. However, the Agency claims it was not required

to conduct discussions with all offerors because the exchanges with SpaceX were not

                                 -

         18.    The error in                                  st-selection negotiations encompassed

issues that affected the basis on which the initial selection decision was founded. In other words,

               ial proposal was unawardable, and the Agency used post-selection negotiations to

allow SpaceX to make changes to render its proposal acceptable to the Agency. Had the Agency

correctly assessed SpaceX            noncompliant proposal with a deficiency during the evaluation

period

explicit instructions that proposals containing a deficiency are unawardable. The Agency engaged

in post-selection negotiations in order to correct an evaluation error made during its initial

evaluation and to                    proposal awardable. Therefore, the post-selection negotiations

were part of the evaluation process. Exchanges where an offeror is allowed to revise price and

other sections of its proposal       discussions, particularly where these exchanges are part of the

evaluation process. The Agency attempts to circumvent requirements in procurement statute and



                                                  7
 Case 1:21-cv-01695-RAH
       Case 1:21-cv-01695-RAH
                          Document
                               Document
                                   36-1 47 Filed 09/22/21
                                                  Filed 09/10/21
                                                           Page 8Page
                                                                  of 598 of 59




                                                                                       -selection

negotiations. The Agency actions here violate fundamental procurement principles regarding

fairness.

        19.    In spite of the substantive evidence demonstrating that this is a competitive,

negotiated procurement, NASA a                               characterization of the procurement

as a BAA procurement means competitive proposals were not submitted, these proposals were not

compared or evaluated against each other, post-selection negotiations could properly be held with

only one offeror (whose initial proposal was unawardable), and no offeror can challenge the

evaluati                                       proposal because each proposal was evaluated

independent of the others. These arguments are unavailing here: proposals were evaluated against

common technical and management requirements; firm-fixed price competition was used to

                   prices; the Solicitation provided the opportunity for discussions; and NASA

made a selection for award based on technical, management, and price factors. Although NASA

attempts to categorize this procurement as outside the normal rules applicable to a competitive

procurement with competitive proposals, the term BAA is not a magic wand with which NASA

can waive fundamental procurement rules of fairness applicable to competitive proposals and

negotiated procurements. The Court of Federal

characterization or mere contract formalisms cannot alter the substance of a transaction, and the

Court looks to the substance of the transaction to determine whether the procurement was

conducted on a fair and reasonable basis.

        20.    The Agency violated the Solicitation, federal procurement regulations and statute,

and an implied in fact contract where it failed to treat all offerors fairly, rationally, and in



                                               8
 Case 1:21-cv-01695-RAH
       Case 1:21-cv-01695-RAH
                          Document
                               Document
                                   36-1 47 Filed 09/22/21
                                                  Filed 09/10/21
                                                           Page 9Page
                                                                  of 599 of 59




accordance with law. NASA made clear it would not award to any proposal which contained a

                                     Offerors are hereby notified that proposals evaluated as having

one or more deficiencies are unawardable.        his Solicitation standard was entirely disregarded

when NASA selected Space         noncompliant and deficient proposal for award.

       21.                                                                         erial Solicitation

requirements    requirements which                                                 are crucial safety

requirements. During Blue Ori                          eventually was revealed that NASA offered

SpaceX the opportunity to revise key sections of its initial price, technical and management

proposals to allow SpaceX to meet these critical Solicitation requirements. NASA acknowledges

it did not offer the same opportunity to any other offeror.

fundamentally arbitrary, unfair, and irrational because NASA chose an initially unacceptable

proposal and permitted only that offeror to revise its proposal. Moreover, NASA made final award

to SpaceX even though its proposal still contained a deficiency. Such actions violate fundamental

federal procurement policies to treat all offerors fairly and provide equal opportunity to all.

       22.                                                                         to meet a critical

safety and technical requirement.      The Solicitation requires offerors to propose one Flight

Readiness Review                                                        , which includes each launch

of all supporting spacecraft

                                                                    e and successful flight or launch



minimum of sixteen launches, SpaceX was required to include sixteen (16) FRRs. Instead, SpaceX

initially proposed only one Flight Readiness Review, two weeks prior to its last launch,



                                                  9
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 10
                                                                Page
                                                                  of 59
                                                                      10 of 59




                . In spite of this clear deficiency in failing to have one Flight Readiness Review

for each flight, NASA recognized the error in internal documents but ultimately failed to evaluate

                      , management, or price proposals with respect to the extent of this error.

       23.                           waiver of FRRs for SpaceX gave SpaceX a material advantage

over other offerors                                 . Had SpaceX met the Solicitation requirement,

                                  would likely have increased by                  Further, the



per NASA, are required to occur 14 days prior to each launch. Additionally, elimination of FRRs

eliminates data reviews, accompanying documentation, program reviews, and directly impacts

schedule. Ultimately, this waiver increased risk to the program

                               . This is just one instance of unequal treatment that lowered the risk

evaluation and improved the scoring of SpaceX at the expense of their competitors, demonstrating

concerning preferential treatment.

       24.     NASA also overlooked SpaceX s failure to meet the requirements



                                                                                                      .

The Agency waived                                       for SpaceX.

       25.     Had NASA properly assigned a deficiency to Space                     l for these errors,

Blue Origin would have been next in line for award as the offeror with the second-highest rated

technical proposal (the most important evaluation factor) and next lowest price. Blue Origin was

clearly prejudiced by these                      advantages afforded only to SpaceX.




                                                   10
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 11 of 59
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 12 of 59
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 13
                                                                Page
                                                                  of 59
                                                                      13 of 59




                                                                                              even

logically be performed in accor                                              i.e., to have one FRR

14 days before each launch (which requires the launch vehicle to conduct a test fire on the launch

pad) and to have each launch occur                                                      ontracting

Officer noted during the procurement.

       29.     During the course of its evaluation, the Agency determined that it lacked sufficient

funding to make even a single HLS award. However, the Agency changed and waived its FRR

requirements with respect to SpaceX,

                            . The Agency changed these requirements for SpaceX, which had the

                               budget shortfall, without notifying all offerors or amending the

Solicitation to advise all offerors of the funding limitations.               actions in changing

this requirement for SpaceX without notice of the funding limitations to other offerors were

arbitrary and violated federal procurement regulations.

                                            PARTIES

       30.     Plaintiff Blue Origin is in the business of lunar launch and landing services and is

designing and developing the Blue Origin Human Landing System with the plan to return humans

                                                              : 21218 76th Avenue South, Kent,

Washington, 98032.

       31.     Defendant is the United States of America, acting through the National Aeronautics

and Space Admi                                         and,                               Marshall

Flight Center on Martin Rd. SW, Huntsville, AL 35808.




                                                 13
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 14
                                                                Page
                                                                  of 59
                                                                      14 of 59




                               PROCEDURAL BACKGROUND

               On April 26, 2021, Blue Origin timely filed a protest at the Government

                                 , docket number B-419783.1.

               On June 7, 2021, Blue Origin timely filed a supplemental protest at the GAO,

docket B-419783.3.

               On July 30, 2021, the

supplemental protest.

               On August 10, 2021 GAO issued a public version of its July 30 th decision which



solic



                            NATURE OF THE PRESENT ACTION

               This is a post-award bid protest action for declaratory and injunctive relief pursuant

to 28 U.S.C. § 1491(b)(1) and the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.

               This post-award action challenges the selection and award to Space Exploration

                                                                                     for the Human

Landing System under Broad Agency Announcement NNH19ZCQ001K_APPENDIX-H-HLS.

               Blue Origin seeks a preliminary and permanent injunction to suspend award and

performance of work by SpaceX or payments under the Contract by the Agency. Unless the Court

enjoins the Agency's implementation of the Contract, Blue Origin will suffer irreparable harm.

Even if Plaintiff were to prevail on its protest, Plaintiff will be severely prejudiced because SpaceX

will have completed a substantial portion of the contract, and Blue Origin will have been deprived

of a unique opportunity to demonstrate its HLS design, giving SpaceX an unfair advantage as a

                                                 14
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 15
                                                                Page
                                                                  of 59
                                                                      15 of 59




                                                         NASA will have spent a significant portion

of its budget for HLS, funds which cannot be recouped. For the reasons described in this

Complaint, Blue Origin is likely to succeed on the merits of its claims, and it is in the public and

private interest to grant injunctive relief.

                Blue Origin seeks a declaratory judgment, and a permanent injunction requiring the

agency to: (i) terminate the illegal and erroneous award to SpaceX; (ii) conduct meaningful

discussions or clarifications with Blue Origin as necessary; (iii) request final proposal revisions

("FPRs"); (iv) reevaluate proposals in accordance with the terms of the Solicitation; (v) make a

valid determination consistent with the terms of the Solicitation; (vi) make a valid award

determination based on the reperformed evaluation; and (vii) grant any further relief that the Court

deems appropriate.

                          JURISDICTION, VENUE, AND STANDING

                This Court has original jurisdiction over post-award protests pursuant to 28 U.S.C.

§ 1491(b)(1) and the Administrative Procedure Act, 5 U.S.C. § 701 et seq.

                Venue is proper in this Court pursuant to 28 U.S.C. § 1491.

                Blue Origin is an interested party with standing to pursue this protest action because

it was an actual offeror for the HLS Option A Contract and was next in line for award. Thus, Blue

                   onomic interests are affected by the award of this contract to SpaceX. See 28

U.S.C. § 1491(b)(1). Blue Origin is prejudiced because

evaluation actions and conduct, including waiver of a critical and mandatory solicitation

requirement for SpaceX, there was a substantial chance Blue Origin would have received a contract

award.



                                                 15
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 16
                                                                Page
                                                                  of 59
                                                                      16 of 59




               Blue Origin notes that the Source Evaluation Panel                determination, that

                         was purportedly ineligible for contract award because it contained two

purported advance payments, was incorrect and unreasonable. However, as the Contracting

Officer noted, the Advance Payment issue would not have precluded a contract award to Blue

Origin: the Advance Payment issue was a relatively minor issue that the Source Selection

            SSA     herself stated could be resolved with Blue Origin through negotiations, should

she have decided to engage in them with Blue Origin. . . . Thus, the SSA did not see this issue, in

and of itself, as one that would preclude a contract award to Blue Origin.

Statement at 84; see GAO Decision at 34 (

from consideration for award on this basis

                                  FACTUAL BACKGROUND

               The HLS Option A proc

                                                                                                  On

September 30, 2019, NASA released a solicitation under the NextSTEP-2 Broad Agency

Announcement Appendix H, solicitation number NNH19ZCQ001K_APPENDIX-H-HLS, for this

program. This base period solicitation requested a firm-fixed price for the first ten months of

                                                                         Option A )     effectively a

firm-fixed-price contract to return NASA astronauts to the Moon for the first time in a half century.

There were minor amendments released on October 2, October 16, and October 25, 2019, and two

question and answer logs released on October 16, 2019, and October 25, 2019.

               Appendix H was formulated into two phases to achieve the first crewed lander

demonstration. The first phase was a 10-month Base Period to advance design and development

of the initial lander, advance the design of a sustainable lander design, and order Long Lead Items

                                                 16
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 17
                                                                Page
                                                                  of 59
                                                                      17 of 59




for the 2024 crewed landing mission. The second phase was a follow-on Option A Period to focus

on Design, Development, Test, and Evaluation ( DDT&E ) and to conduct the actual crewed

landing mission.

                On April 28, 2020, NASA selected Blue Origin and its partners (i.e., the National

Team, consisting of Blue Origin as prime contractor, with partners Lockheed Martin Corporation,

Northrop Grumman Corporation, and The Charles Stark Draper Laboratory), Dynetics, Inc.         a

Leidos Company                 , and SpaceX, for the Appendix H Base Period awards. Blue Origin

received an award of $579 million, Dynetics an award of $253 million, and SpaceX an award of

$135 million.

                During the Base Period contract, Blue Origin developed detailed engineering

concepts, technology development plans, and mission performance data aligned with the Agency's

reference three-element HLS architecture. This contract task developed the technical baseline

offerors used to compete for the next stage of the program, Option A.

       HLS Option A Solicitation



the NextSTEP-2 Appendix H Option A BAA to the three HLS contractors on October 30, 2020,

with an amendment issued on November 16, 2020, and Solicitation Attachments A-Q.

                This procurement was conducted as an other competitive procedure in accordance

with FAR 6.102(d)(2) and FAR 35.016 (as deviated).

                The Option A Solicitation was issued as a Broad Agency Announcement, but in

contrast to general BAA practice, the Solicitation contained a 79-page common Statement of

Work, in addition to hundreds of other common requirements in other requirements documents.



                                               17
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 18
                                                                Page
                                                                  of 59
                                                                      18 of 59




The Solicitation stated NASA would not require certified cost or pricing information because

NASA expected to achieve adequate price competition, in accordance with FAR part 15 (FAR

15.403-1(b)(1)).   NASA used FAR Part 15 price analysis techniques to evaluate the price

reasonableness of offerors proposals.

       HLS Option A Solicitation Evaluation Criteria

               The Solicitation required that fixed price proposals be submitted in four volumes:

Technical (I); Price (II); Management (III); and Attachments (IV)        the latter consisting of 44

distinct proposal attachments. The period of performance for Option A will be up to six years.

Solicitation, Section 6.2. Proposals were due by 3:00 PM CT on December 8, 2020. Blue Origin

timely submitted a responsive and compliant proposal.

               The Solicitation established three factors for evaluation: Technical (Factor 1), Price

(Factor 2), and Management (Factor 3). The Solicitation specified these factors were in descending

order of importance to NASA: Factor 1 was more important than Factor 2, and Factor 2 was more

important than Factor 3. Factors 1 and 3, when combined, were significantly more important than

Factor 2.

               Within Factors 1 and 3, the Solicitation established specific               areas for

evaluation. For each offeror, findings (e.g., strengths, weaknesses) created for the areas of focus

were to be considered in totality by the Source Evaluation Panel ( SEP ) to arrive at a single

adjectival rating for each factor. Areas of focus were not to receive their own adjectival ratings.

In determining adjectival ratings for Factors 1 and 3, all areas of focus were to be considered as

approximately of equal importance within their respective factor. Table 1 below contains the

evaluation factors and areas of focus.



                                                18
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 19 of 59
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 20 of 59
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 21
                                                                Page
                                                                  of 59
                                                                      21 of 59




proposed effort, including optional Government Furnished Equipment or Property and the value

of any Government Task Agreements; and the minimum indefinite delivery/indefinite quantity

(IDIQ) obligations as provided in the Option A solicitation.

               NASA stated that the Option A period would start in March 2021, but upon the

conclusion of the Base Period at the end of February the Agency issued a two-month no-cost

extension of the Base Period to all HLS contractors. This extended the Base Period through the

end of April 2021, with no additional funds or scope, to accommodate delays in the Option A

selection.

       Discussions and Post-selection Negotiations

                                                                            -

The Agency stated that it may evaluate proposals and award contracts without conducting

                                                                                                 FAR

15.306(a)).

                                                                                            eceipt of

proposals but before selection that result in the Contracting Officer inviting the Offeror to revise

only those specific portions of its proposal that have been identified by the Contracting Officer as



been selected for potential contract award that result in the Contracting Officer inviting the Offeror

to revise only those specific portions of its proposal that have been identified by the Contracting

                                The only stated difference between the two is discussions occur

before the initial selection of the prospective awardee, and post-selection discussions occur only

after the initial selection(s) has been made.



                                                 21
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 22
                                                                Page
                                                                  of 59
                                                                      22 of 59




          Solicitation Provisions Require Flight Readiness Reviews For Launch Vehicles and
          Supporting Spacecraft



                                                                                             e first
                                                                     1
                                                                         ) at row 9.

                The Flight Readiness Review is identified as one of six critical milestone reviews.

See                                                  (SOW) at G-27 (the following are Critical

                        --   Critical Design Review, Flight Readiness Review (FRR), Design

Certification Review, Post Mission Assessment Review (PMAR), Sustaining System



                These critical milesto

able to assess programmatic and technical progress and performance at key decision points in the

development and operational lifecycle phases, with the ultimate goal of certifying the lander for

c

                The Solicitation makes clear that launch vehicles and supporting spacecraft are

required to be included in the scope of review for each critical milestone review. See SOW at G-

27

to successfully complete the mission shall be included in the scope of the review for mission

success      see also SOW at G-34 (FRR Acceptance Criteria require a determination that the flight

vehicle, launch vehicle, and support




1




                                                22
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 23 of 59
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 24
                                                                Page
                                                                  of 59
                                                                      24 of 59




SOW at G-35.

               Both the Agency and the Contractor are responsible for ensuring these Acceptance

Criteria are met during the Flight Readiness Review but the Agency has ultimate responsibility to

certify flight readiness for all launches, including launch vehicles and supporting spacecraft. See

SOW at G-11        e Government will have a shared responsibility for validating that the content

of the contractor proposed milestone reviews are in compliance with the applicable acceptance

criteria   see also SOW at G-11                                                       tification of




                                                24
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 25 of 59
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 26 of 59
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 27 of 59
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 28
                                                                Page
                                                                  of 59
                                                                      28 of 59




                                                                    SpaceX Payment Milestones

                                       SpaceX Payment Milestones)               .            cost

for                 would be

         Definitions of the Terms


               During the GAO protest, documents eventually2 produced by the Agency revealed

                                                              as required by the Solicitation, and

that NASA knew that such a proposal was not compliant. NASA internal documents stated

specifically that

requirement for the FRR milestone review.

               In an effort to preserve the award to SpaceX, the Agency was forced to assert that

                                                                       in order to try to convince



to the requirement for one FRR prior to each launch of each HLS element, the GAO found that the




Origin                               Thus, we find that the Option A BAA required a FRR to be

completed prior to each launch of an HLS element, which definition includes supporting

spacecraft                                                                          nguage out of




2
 NASA had refused to produce these documents until losing the equivalent of motions to
compel.

                                               28
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 29
                                                                Page
                                                                  of 59
                                                                      29 of 59




would need to read in the concept of each element type, specifically, that a FRR is only required

to be completed prior to the launch of each type of HLS element. As between the two proffered

                                                     --which relies on the text as written--to be

more natural and co                            proffered interpretation.



composed of four categories of items: (1) Integrated Lander (or elements thereof); (2) all

Supporting Spacecraft; (3) all launch vehicles which launch the Lander and/or Supporting

Spacecraft; and (4) the Active-Active docking adapter. SOW at G-

elements, integrated systems, systems, subsystems, or components thereof that are designed,

developed, and utilized by the contractor, its teammates, subcontractors, and suppliers in



(or elements thereof), all Supporting Spacecraft, all launch vehicles necessary for launch and



                           -Active docking adapter (AADA) (if required for performance of the



              T



otherwise required for the Contractor to execute its demonstration mission or any portion thereof

in performance of this contract, including, but not limited to, rendezvous, proximity operations,

                                                                                              Id.




                                               29
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 30 of 59
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 31 of 59
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 32 of 59
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 33 of 59
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 34
                                                                Page
                                                                  of 59
                                                                      34 of 59




               In accordance with this FRR requirement, SpaceX was required to include one FRR



design did not utilize                                ). Therefore, SpaceX should have proposed

a total of sixteen FRRs    one for the                  launch, fourteen for each of the fourteen



included only one FRR for the HLS Starship,                                                      .

               During post-selection negotiations with NASA, SpaceX revised its proposal to

include one FRR for the                  and one FRR to cover all fourteen launches of the Tanker

Starships. This revised proposal failed to meet the requirement for one FRR prior to each launch

of an HLS element.

                                                                                          material

Solicitation requirement for one FRR prior to each launch of an HLS element. See GAO Decision

                                         --or one for each type of HLS element--were insufficient



               As such, both the initial and revised proposals were unacc

award to SpaceX was arbitrary and unlawful.          GAO itself recognized this in its decision.

                                                                      or one for each type of HLS

element

By engaging in exchanges with only SpaceX to allow SpaceX the opportunity to correct its

material proposal deficiencies, the Agency treated Blue Origin unequally and unfairly, in violation

of Federal procuremen

actions.



                                                34
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 35
                                                                Page
                                                                  of 59
                                                                      35 of 59




                                            Proposal Was Arbitrary, Capricious, And Not In
       Accordance With Law

               NASA failed to evaluate significant technical and management errors and risks in



law.

               For example, as discussed above, NASA failed to evaluate the substantial technical

and management risk posed by the failure of                initial proposal to provide for Flight

Readiness Reviews prior to each of fifteen separate

heightened technical and safety risks, but the Contracting Officer determined that the requirement

for one FRR prior to each launch

Letter to Open Negotiations_SpaceX (AR Tab 191) at 6 (the requirement for an FRR no later

than two weeks prior to the launch of every supporting spacecraft[,] every individual Tanker

Starship is a Supporting Spacecraft[,] is logically inconsistent with the technical approach

proposed by your firm (i.e., fourteen launches, each spaced only twelve days apart from one

          .                                                                    uired FRRs, but it

could not include these FRRs, because the amount of time required to perform sixteen FRRs was



did not receive even a single technical weakness for the noncompliant lack of FRRs. The missing

fifteen FRRs were also a substantial management risk that was not properly evaluated because the

Agency believed SpaceX was only required to add two FRRs. The many missing FRRs is a

programmatic and schedule risk because an offeror must account for the tremendous amount of

time and labor necessary to conduct the tests, demonstrations, analyses, and audits       must be

completed prior to conducting the FRR. See SOW at G-34.


                                               35
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 36 of 59
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 37 of 59
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 38 of 59
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 39
                                                                Page
                                                                  of 59
                                                                      39 of 59




award to a deficient proposal, the evaluation criteria become meaningless.

and award decision are fundamentally arbitrary.

       Agency Conducted Post-selection Negotiations Only With SpaceX and Permitted
       SpaceX to Revise Its Proposal to Meet the FRR Requirements

               On April 2, 2021,

FRR requirements,                                                      initial selection of SpaceX

for potential Option A award, and noted that this selection was non-binding on the Government.



solicitation compliance perspective, contains no deficiencies or similar errors and is therefore



SSA Initial Selection and Negotiations Determination (AR Tab 190) at 1. This conclusion was

wrong; discussions were needed                                                  . This erroneous

                                                         s decision to make award to only SpaceX.

               Funding limitations and the missing FRRs were the primary issues the Agency

sought to address in negotiations with SpaceX. The SSA stated

year funding, NASA is unable to award a contract to SpaceX at the price SpaceX has proposed

                                                                         SSA Initial Selection and

Negotiations Determination at 2. The SSA indicated

outstanding milestone-related issues that, pursuant to the terms of the Option A solicitation, NASA

                                             Id. Due to these issues, the SSA authorized the

Contracting Officer to engage in post-selection negotiations with SpaceX.

               Also on April 2, 2021, the Contracting Officer sent a letter to SpaceX inviting

SpaceX to engage in post-selection negotiations. See Letter to Open Negotiations_SpaceX.


                                                39
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 40
                                                                Page
                                                                  of 59
                                                                      40 of 59




                   The Agency allowed SpaceX the opportunity to revise its price, payment schedule,

Review Plan, Performance Work Statement, and expenditure profile. See id.

                   In this post-selection negotiations letter, the Contracting Officer provided SpaceX

with the precise funding available for each year of the Option A contract, from Fiscal Year (FY)

2021 to FY 2025. See id.



revised proposal sections:        (1) prices for CLINs 0005 and 0010; (2) payment phasing to

accommodate budget availability;

Spacecraft. Id.

                   The Contracting Officer stated that the FRR Solicitation requirements were




(a total of sixteen FRRs), which the Contracting Officer indicated was one possible interpretation

of the Solicitat                            Id at 6.



requirement for supporting spacecra                               revised proposal to include: (1) one

FRR for all of the Tanker Starship supporting spacecraft; (2) one FRR for the

                                        -                                                            nt

to flight readiness. Id. (emphasis added).                      are a new requirement suggested by the

Contracting Officer to the SSA                                              post-selection negotiations

                                 are not mentioned or included in the Solicitation. See Supplemental

              I brought up the                          elta-



                                                   40
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 41
                                                                Page
                                                                  of 59
                                                                      41 of 59




               The Agency engaged in post-selection negotiations (i.e., discussions) with only

SpaceX; no other offeror was offered this opportunity. See Source Selection Statement. During

the post-selection negotiation with SpaceX, the Agency allowed SpaceX to revise a proposal that

failed to meet material Solicitation requirements and was unacceptable, into a proposal that

                                                                             T                     -



where it allowed only one offeror to revise an unawardable proposal into an awardable proposal.

               Discussions occur when an offeror is allowed to materially revise its proposal,

especially to resolve a noncompliance with solicitation requirements. The Court has noted that



                                                                                         WaveLink,

Inc. v. United States, No. 20-749C, 2021 WL 2762814, at *15 (Fed. Cl. June 24, 2021) (quoting

                    ., Inc. v. United States, 64 Fed. Cl. 617, 626 (2005)). If the agency decides to

award the contract after holding discussions, it must hold discussions with all responsible offerors

within the competitive range. Id.

               Here, the Agency indisputably held discussions where it allowed SpaceX the

opportunity to revise its price, payment schedule, Review Plan, Performance Work Statement, and

expenditure profile. See AR Tab 191. SpaceX took advantage of this opportunity and submitted

a revised proposal, including a revised payment schedule and two additional Flight Readiness

Reviews



Agency claims these exchanges were post-selection negotiations, rather than discussions, because



                                                41
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 42
                                                                Page
                                                                  of 59
                                                                      42 of 59




the Solicitation defined as post-selection negotiations any exchanges entered into with offerors

who had been selected for potential contract award. See Supplemental COS at 5.



hold discussions with Blue Origin, in violation of federal statute and case law, prejudiced Blue

Origin because Blue Origin would have been able to improve its proposal, including price,

resulting in a substantial chance for award. See Letter from Jeff Bezos to Administrator Nelson

(offering    bridge the HLS budgetary funding shortfall by waiving all payments in the current

and next two government fiscal years up to $2B to get the program back on track right now          at

https://www.blueorigin.com/news/open-letter-to-administrator-nelson. Blue Origin would have

enhanced those aspects of its technical and management proposal rated as having a weakness or

significant weakness, and it would have remedied the purported advanced payment issue discussed

                              In fact, NASA had evidence on this contract that Blue Origin could,

if asked, substantially reduce its price (Blue Origin reduced its original base period proposal price

by 46%) and maintain schedule, while having the ability to defer hundreds of millions of dollars



pick up the phone and call Blue Origin.



procurement principles and regulations regarding fairness to prospective offerors. One of the

guiding principles of the Federal Acquisition Regulation System is the Government must

                                                                   Federal Acquisition Regulation

                                1.102-2(c)(3) mandates that




                                                 42
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 43
                                                                Page
                                                                  of 59
                                                                      43 of 59




contractors shall be treated fairly and impartially . . ..           -



                Although the Solicitation does not explicitly place limits on the topics that may be

discussed or extent of proposal revisions allowed during post-selection negotiations, GAO has

found that similarly broad Solicitation language does not permit an agency to treat offerors

arbitrarily or unfairly. See Innovative Management & Technology Approaches, Inc., B-418823.3,

B-418823.4, January 8, 2021, 2021 CPD ¶ 18; see also AECOM Mgmt. Servs., Inc., B-418828.4

et al., March 17, 2021, 2021 CPD ¶ 152.



SpaceX and not Blue Origin. Had the Agency held discussions with Blue Origin and revealed its

funding limitations to Blue Origin, as it did with SpaceX, Blue Origin would have lowered it price

to meet those funding limitations. Blue Origin also would have enhanced its technical and

management proposal, and modified its payment schedule to fix purported advanced payments.

        The Agency Made a Single Award to SpaceX In Spite of Communicating Intent to
        Offerors to Make Multiple Awards

                                                                                       ognized that



Selection Official stated, by making three HLS base period contract awards that preceded the

                                                             nce (as stated in the Option A BAA) to

then down-select from among these contractors to two Option A awardees. See Source Selection

Statement (SSS) at 7.



at this stage of the HLS Program, at the initial prices and milestone payment phasing proposed by


                                                   43
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 44
                                                                Page
                                                                  of 59
                                                                      44 of 59




                                                                    Id. Accordingly, on April 2,



SpaceX to enable the Contracting Officer to engage in post-selection price negotiations with that

company. Id. The Source Selection Officer therefore determined to open price negotiations only

with SpaceX, the off               the lowest initially-               SSS at 3. The Agency did

not enter into negotiations with any other offeror.

               After review of the price negotiations with SpaceX, which did not result in a lower

price but did change some milestone payments, the Source Selection Official determined to award

HLS Option A to SpaceX. Accordingly, on April 16, 2021, NASA selected SpaceX for the HLS

Option A award, at an evaluated price of $2.94 billion and a total award value of $2.89 billion,

despite its publicly stated intention to down-select to two providers to maintain competition. SSS

at 8.

               NASA made this selection based on price, as the Source Selection Statement,

                                                                          single Option A award.

The SSA stated:

                                                                                ted future funding

                          SSS at 24.




                                                 44
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 45
                                                                Page
                                                                  of 59
                                                                      45 of 59




                                    CLAIMS FOR RELIEF

                                        COUNT 1
                   (Unlawful Waiver of Material Solicitation Requirement)

               Blue Origin incorporates by reference every preceding paragraph as if fully set forth

herein.

                                       ised proposals failed to meet the requirements for the FRR,

                                , and thus both were noncompliant and unawardable.

               Agency officials must conduct procurements in accordance with the terms of the

Solicitation and applicable laws and regulations. Agency actions which fail to do so are considered

arbitrary, capricious, and unlawful, and must be set aside. 5 U.S.C. §706(2)(A).

               The Agency shall evaluate competitive proposals and make an award based solely

on the factors specified in the solicitation. 10 U.S.C. §2305(b)(1).                      Proposals

received as a result of the BAA shall be evaluated in accordance with evaluation criteria specified

therein

                   proposal that fails to conform to the material terms and conditions of the

solicitation should be considered unacceptable and a contract award based on such an unacceptable

proposal violates the procurement statutes and reg               Allied Tech. Grp., Inc. v. United

States, 649 F.3d at 1329 (quoting E.W. Bliss Co. v. United States, 77 F.3d at 448).

                A solicitation term is material where it has more than a negligible impact on the

price, quantity, quality, or delivery of the subject of the [proposal]. Mortgage Contracting

Services, LLC v. United States, 153 Fed. Cl. 89, 142 (2021) (quoting Transatlantic Lines, LLC v.

United States, 122 Fed. Cl. 624, 632 (2015) (brackets in original).




                                                45
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 46
                                                                Page
                                                                  of 59
                                                                      46 of 59




               Further, the So

and be responsive to all of the requirements, standards, terms, and conditions contained in this

                                                                                               e for



                             Offerors are hereby notified that proposals evaluated as having one

or more deficiencies are unawardable     Solicitation at 59. The Solicitation defines a deficiency



provisions put offerors on notice that offerors must meet all material requirements of the

Solicitation and the Agency would not waive any material requirements in awarding the HLS

contract.

               However, the Agency did waive material requirements for SpaceX. The Agency



proposal did not meet the Solicitation requirement that

of an HLS element. Solicitation Attachment O at Row 9; see 5 U.S.C. §706(2)(A). Such waiver



                                                          FRR and its revised proposal only included

three FRRs. To comply with mandatory elements of the Solicitation, its proposal should have

included sixteen FRRs for its proposed sixteen total launches of HLS elements (including launch

vehicles and supporting

for one FRR prior to each launch of an HLS element, and it was thus noncompliant and

unawardable.




                                               46
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 47
                                                                Page
                                                                  of 59
                                                                      47 of 59




               NASA internal documents, some of which were produced during the GAO protest

admit that failure and noncomplian                    initial proposal in regards to the FRR reviews.

                                                                                                 that

                                     or one for each type of HLS element      were insufficient when



               In addition to SpaceX s failure to meet Solicitation requirements for FRRs, SpaceX

also failed




                                      Further, all milestone reviews, like the            FRR, must

include a review of the supporting spacecraft and launch vehicles.




                   NASA completely overlooked this error and did not assess SpaceX any

weaknesses for failure to meet this requirement.

               There are more                      SpaceX did not meet the             requirements,




                                                 47
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 48
                                                                Page
                                                                  of 59
                                                                      48 of 59




                          NASA did not assign any weaknesses for SpaceX s failure to meet these

requirements. NASA essentially waived                                 requirements that greatly

influence an offeror s schedule and overall technical offering.

               Further,                iew plan states that




                                                                      NASA did not assign any

weaknesses for SpaceX s proposal ambiguity regarding whether SpaceX would



               Blue Origin s technical approach to the Option A Solicitation was driven in large

part by schedule constraints. Had Blue Origin known the Agency would waive the FRR             ,

                                                                                           Blue

Origin would have proposed a fundamentally different HLS design, an alternative



Blue Origin would have engineered and proposed an entirely different architecture with

corresponding differences in technical management and price scores. Blue Origin would have



                                                48
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 49 of 59
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 50
                                                                Page
                                                                  of 59
                                                                      50 of 59




               Additionally, had the Agency not unlawfully made award to SpaceX, the Agency

would have either made award to Blue Origin, as the next-in-line offeror with the second high

technical and management ratings and second lowest price, or the Agency would have had

discussions with all offerors and allowed offerors to submit revised proposals. As discussed

previously, Blue Origin would have substantially enhanced its proposal had it been given the same

opportunity to revise its proposal as SpaceX.

               Blue Origin seeks

5 U.S.C. 706(2)(A), that NASA violated the requirements of FAR 35.016 and 41 U.S.C. §3701 by




                                      COUNT 2
                   (NASA Engaged In Improper and Unequal Discussions)

               Blue Origin incorporates by reference every preceding paragraph as if fully set forth

herein.

               Agency officials must conduct procurements in accordance with the terms of the

Solicitation and applicable laws and regulations. Agency actions which fail to do so are considered

arbitrary, capricious, and unlawful, and must be set aside. 5 U.S.C. §706(2)(A).

               The Agency shall evaluate competitive proposals and make an award based solely

on the factors specified in the solicitation. 10 U.S.C. §2305(b)(1).                      Proposals

received as a result of the BAA shall be evaluated in accordance with evaluation criteria specified

therein




                                                50
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 51
                                                                Page
                                                                  of 59
                                                                      51 of 59




                   proposal that fails to conform to the material terms and conditions of the

solicitation should be considered unacceptable and a contract award based on such an unacceptable

proposal violates the procurement statutes and regulations.     Allied Tech. Grp., Inc. v. United

States, 649 F.3d at 1329 (quoting E.W. Bliss Co. v. United States, 77 F.3d at 448).

                A solicitation term is material where it has more than a negligible impact on the

price,                                                                     Mortgage Contracting

Services, LLC v. United States, 153 Fed. Cl. 89, 142 (2021) (quoting Transatlantic Lines, LLC v.

United States, 122 Fed. Cl. 624, 632 (2015) (brackets in original).

               The FRR Requirements are material terms of the Solicitation.

proposal was unawardable because it failed to meet material solicitation requirements.

               The Agency violated procurement laws and regulations by engaging in improper

and unequal discussions where it held discussions with only SpaceX and permitted SpaceX to

revise its unawardable and noncompliant proposal.

                              that contemplates the submission of proposals and the possibility of

discussions is a                                                                       competitive

proposals. Tolliver Group, Inc. v. United States, 151 Fed. Cl. 70, 90 (2020).

               In a negotiated procurement with competitive proposals, if an agency conducts

discussions with one offeror, it must conduct discussions with all offerors under consideration for

award. 10 U.S.C. §2305(b)(4)(A).

                                                                                an offeror with an

acceptable proposal, prejudiced Blue Origin because Blue Origin would have been able to improve

its proposal, including price, resulting in a substantial chance for award. Blue Origin would have



                                                51
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 52
                                                                Page
                                                                  of 59
                                                                      52 of 59




enhanced those aspects of its technical and management proposal rated as having a weakness or

significant weakness, and it would have remedied the purported advanced payment issue discussed



               T

procurement principles and regulations, including those mandating fair treatment for all offerors.

One of the guiding principles of the Federal Acquisition Regulation System is the Government

                                                                    Federal Acquisition Regulation

                   Also, FAR 1.102-2(c)(3) mandates that                              d prospective

contractors shall be treated fairly and impartially. . .             -



               An agency violates fundamental rules of fairness, inherent in every procurement,

where:

unacceptable; (2) an Agency holds meaningful exchanges with only that offeror, and permits that

offeror to revise its proposal such that it meets the Solicitation requirements and is awardable; and

(3) the agency makes award to that favored offeror

unequal, arbitrary, and in violation of Federal procurement law.

               Blue Origin was prejudi

SpaceX and not Blue Origin. Had the Agency held discussions with Blue Origin and revealed its

funding limitations to Blue Origin, as it did with SpaceX, Blue Origin would have lowered it price

to meet those funding limitations. Blue Origin also would have enhanced its technical and

management proposal, as discussed above, and modified its payment schedule to fix purported

advanced payments.



                                                  52
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 53
                                                                Page
                                                                  of 59
                                                                      53 of 59




                  Blue Origin seeks a declaration, under the Administrative Proc

5 U.S.C. 706(2)(A), that NASA violated the requirements of procurement law and regulation,

including 10 U.S.C. §2305(b)(4)(A), FAR 1.102, FAR 1.102-2(c)(3), and FAR 1.602-2 by failing

to conduct an acquisition that treated all prospective contractors fairly, impartially, and equitably,

by holding discussions with only one unacceptable offeror, rather other proposals acceptable for

award. Consequently, NASA violated Federal procurement statutes and regulations by awarding

a contract to SpaceX for the HLS Option procurement.

                                           COUNT 3
                  (Failure to Amend Solicitation with Change in Requirements)

                  Blue Origin incorporates by reference every preceding paragraph as if fully set forth

herein.

                  It is axiomatic and a fundamental procurement principle that when, either before or




needs. See FAR 15.206(a)            hen, either before or after receipt of proposals, the Government

changes its requirements or terms and conditions, the contracting officer shall amend the

             ).

                  A change in requirements can be shown where there is a change in circumstances

that directly affects the assumptions set forth in the solicitation. GAO decisions concur that the

                                                                                    create a material

departure from the assumptions set forth in the solicitation.

                  The Agency notified offerors multiple times over several months that it intended to

                                                                                     -year funding for


                                                   53
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 54
                                                                Page
                                                                  of 59
                                                                      54 of 59




Fiscal Years (FY) 2023 and 2024, changed to such an extent that it did not have the funding to




offerors of the change in circumstance or to amend the Solicitation, once it became aware of the

changed circumstances. The Agency through discussions with SpaceX changed its requirements

by allowing less costly performance by SpaceX relating to the FRRs required by the Solicitation.

Additionally, the Agency notified only SpaceX of its change in estimated funding and only



                               decisions to not notify all offerors and to not amend its Solicitation

were arbitrary and violated Federal procurement regulations.

              Had the Agency amended the Solicitation and made all offerors aware of its funding

limitations, Blue Origin would have lowered its price and engaged with NASA to fit its proposal

                           .

              Moreover, NASA decided to change its requirements for one FRR for each launch.

But NASA only told SpaceX that it was doing so, and did not tell all offerors that they need not

comply with, or that NASA had changed, its requirements in the solicitation for FRRs.

              NASA did not tell Blue Origin that it had changed its requirements for FRRs, DCR,

and other reviews.

              Blue Origin did not learn of the change to FRRs until August 10, 2021, when




                                                 54
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 55 of 59
Case 1:21-cv-01695-RAH Document 47 Filed 09/22/21 Page 56 of 59
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 57
                                                                Page
                                                                  of 59
                                                                      57 of 59




unacceptable proposal                                                   competition and lacked a

rational basis.

                                                                                       l. This was

clear because the Agency both assumed that Blue Origin was requesting advance payments when

it was not (and could have resolved via single phone call) and that Blue Origin could not change

its price in any year when it could have and had done multiple times for earlier contracts with the

same agency (something that could have confirmed in a single phone call).



internal documents recognized that SpaceX submitted a proposal that did not meet the

Soli

proposal met the requirements and could not do so, then decided to move forward anyway. NASA

also gave SpaceX the opportunity to



differently than the proposals of other offerors, giving SpaceX higher marks than it gave to Blue

Origin for the same issues. Finally, NASA failed to evaluate or assess weaknesses to SpaceX for

SpaceX s failure to meet                              requirements. By overlooking these errors,

NASA gave a free pass to significant schedule errors in SpaceX s proposal. Indeed, it is highly

likely SpaceX could not have met the 2024 goal if NASA enforced the schedules and other

requirements for the milestone reviews                           .



faith and fair dealing.




                                                57
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 58
                                                                Page
                                                                  of 59
                                                                      58 of 59




                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray this Court to enter judgment in Plaintiff favor and against

the NASA as follows:

       a)

capricious, an abuse of discretion, or otherwise not in accordance with law;

       b)      Enjoin NASA and SpaceX from commencing or continuing performance of the

HLS Option A contract;

       c)      Direct NASA to open discussions with all offerors, allow proposal revisions, re-

evaluate revised proposals, and make a new selection and award;

       d)

proposal costs; and

       e)      Grant Plaintiff such further relief as the Court may deem just and proper.



       Dated: August 13, 2021

                                              Respectfully submitted;


                                               ___________________

                                              Scott E. Pickens
                                              Barnes & Thornburg LLP
                                              1717 Pennsylvania Avenue, N.W., Suite 500
                                              Washington, DC 20006-4623
                                              Phone: (202) 371-6349
                                              Email: (Scott.Pickens@btlaw.com)

                                              Counsel of Record for Plaintiff
                                              Blue Origin Federation, LLC




                                                58
Case 1:21-cv-01695-RAH
      Case 1:21-cv-01695-RAH
                         Document
                              Document
                                  36-1 47 Filed 09/22/21
                                                 Filed 09/10/21
                                                          Page 59
                                                                Page
                                                                  of 59
                                                                      59 of 59




Of Counsel:

Scott N. Godes
Barnes & Thornburg LLP
1717 Pennsylvania Avenue, N.W., Suite 500
Washington, DC 20006-4623
Phone: (202) 408-6928
Email: Scott.Godes@btlaw.com

Matthew J. Michaels
Barnes & Thornburg LLP
1717 Pennsylvania Avenue, N.W., Suite 500
Washington, DC 20006-4623
Phone: (214) 566-3167
Email: Matthew.Michaels@btlaw.com




                                            59
